Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, 10 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (U.S. Patent Pub. No. 2015/0277017) of record, in view of Komatsu (U.S. Patent Pub. No. 2016/0293676).
	Regarding Claim 1
	FIG. 19 of Aoyagi discloses a display device comprising: a light-emitting element (21) on a first substrate (20); a first device passivation layer (26) on the light-emitting element; a color filter (24G) on the first device passivation layer, the color filter overlapping with the light-emitting element; a filling member (24R/B) on the first device passivation layer, the filling member surrounding a side surface of the color filter; a 
Aoyagi fails to disclose “a second substrate on the second device passivation layer” and “a side surface of the pixel defining pattern includes a first side and a second side, the second side having an inclined angle different from an inclined angle of the first side, and wherein the second side of the pixel defining pattern is surrounded by the second device passivation layer”.
	FIG. 1 of Komatsu discloses a similar display device, comprising a second substrate (15) on the second device passivation layer (12), wherein a side surface of the pixel defining pattern (2) includes a first side and a second side, the second side having an inclined angle different from an inclined angle of the first side, and wherein the second side of the pixel defining pattern is surrounded by the second device passivation layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Komatsu. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of improving luminous efficiency and productivity (Para. 8 of Komatsu).

	Regarding Claim 3
	FIG. 1 of Komatsu discloses a horizontal width of the pixel defining pattern (2) is reduced towards the second device passivation layer and away from the first device passivation layer.

	Regarding Claim 9
	FIG. 1 of Komatsu discloses the pixel defining pattern (2) includes a narrower end and a wider end, and wherein the narrower end penetrates into the second device passivation layer (12) without piercing the second device passivation layer.

	Regarding Claim 10
	FIG. 19 of Aoyagi discloses the wider end pierces the first device passivation layer.

	Regarding Claim 23
	FIG. 1 of Komatsu discloses among the first and second sides of the side surface of the pixel defining pattern, only the second side is surrounded by the second device passivation layer.

Claims 2, 4 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi and Komatsu, in view of Nakazawa (U.S. Patent Pub. No. 2014/0284590) of record.
Regarding Claim 2
	Aoyagi as modified by Komatsu discloses Claim 1, wherein the light-emitting element includes a first electrode (3), a light-42Attorney Docket No. 6655-0635PUSiemitting layer (6) and a second electrode (11), which are sequentially stacked.
Aoyagi as modified by Komatsu fails to disclose “an end portion of the pixel defining pattern is in direct contact with the second electrode”.
	FIG. 2 of Nakazawa discloses a similar display device, wherein an end portion of the pixel defining pattern (17) is in direct contact with the second electrode (85). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Nakazawa. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of improving brightness evenness (Para. 21 of Nakazawa).

	Regarding Claim 4
	FIG. 2 of Nakazawa discloses a bank insulating layer (91) covering an edge of the first electrode (81), wherein the pixel defining pattern (17) overlaps the bank insulating layer. 
	
	Regarding Claim 8
	Nakazawa discloses the pixel defining pattern includes a material [0069] harder than the filling member [0131].

Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi and Komatsu, in view of Nomura (U.S. Patent Pub. No. 2010/0141116) of record.
	Regarding Claim 5
	Aoyagi as modified by Komatsu discloses Claim 1.
Aoyagi as modified by Komatsu fails to disclose “a side surface of the pixel defining pattern includes a first side and a second side, the second side having an inclined angle different from an inclined angle of the first side, and wherein the second side of the pixel defining pattern is in direct contact with the second device passivation layer”.
	FIG. 1 of Nomura discloses a similar display device, wherein a side surface of the pixel defining pattern includes a first side (lower portion of 40) and a second side (upper portion of 40), the second side having an inclined angle (inclined from the vertical direction) different from an inclined angle of the first side, and wherein the second side of the pixel defining pattern is in direct contact with the second device passivation layer (upper portion of 41). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Nomura. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of preventing cross-talk (Para. 7 of Nomura).

	Regarding Claim 6
	FIG. 1 of Nomura discloses the inclined angle (inclined from the vertical direction) of the second side is smaller than the inclined angle of the first side.

	Regarding Claim 7
	FIG. 1 of Nomura discloses a vertical distance of the second side is smaller than a vertical length of the second device passivation layer.

Claims 11, 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi, in view of Kuo (U.S. Patent Pub. No. 2017/0133357), in view of Perkins (U.S. Patent Pub. No. 2019/0371987).
	Regarding Claim 11
	FIG. 19 of Aoyagi discloses a display device comprising: a first color filter (24R) on a first substrate (20); 44Attorney Docket No. 6655-0635PUS1a first pixel defining pattern (310) on a side surface of the first color filter; a first light-emitting element (21) between the first substrate and the first color filter; a first device passivation layer (26) between the first light-emitting element and the first color filter, the first device passivation layer surrounding a first pattern end of the first pixel defining pattern; a second device passivation layer (320) on the first color filter, the second device passivation layer surrounding a second pattern end of the first pixel defining pattern, wherein a space by the first device passivation layer, the second device passivation layer and the pixel defining pattern is completely filled by the first color filter, so that the first color filter is in contact with the first device passivation layer, the second device passivation layer and the pixel defining pattern.
Aoyagi fails to disclose “a second substrate”; the first color filter “between a first substrate and a second substrate”; “a second device passivation layer between the first color filter and the second substrate”; “a side surface of the first pixel defining pattern 
	FIG. 5 of Kuo discloses a similar display device, comprising a second substrate (120); wherein a side surface of the first pixel defining pattern (140) includes a first side and a second side, the second side having an inclined angle different from an inclined angle of the first side, and wherein the second side of the first pixel defining pattern is surrounded by the second device passivation layer (upper portion of 165). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Kuo. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of reducing color saturation (Para. 5 of Kuo).
Aoyagi as modified by Kuo fails to explicitly disclose “a second device passivation layer between the first color filter and the second substrate”.
	However, FIG. 19 of Aoyagi discloses the second device passivation layer is formed above the first color filter, and FIG. 5 of Kuo discloses the second substrate is formed above the second device passivation layer. It would have been obvious to one of ordinary skill in the art that the second device passivation layer is between the first color filter and the second substrate. Furthermore, FIG. 2 of Perkins discloses a similar display device, comprising a second device passivation layer (152) between the first color filter (140) and the second substrate (158). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Perkins. The 

	Regarding Claim 12
	Aoyagi discloses the first pixel defining pattern includes a material having black color [0077].

	Regarding Claim 14
	FIG. 5 of Kuo discloses a horizontal width of the first pattern end (144) is smaller than a horizontal width of the second pattern end (142).

Claims 15 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi, Kuo and Perkins, in view of Kim (U.S. Patent Pub. No. 2016/0027859).
	Regarding Claim 15
	Aoyagi as modified by Kuo and Perkins discloses Claim 11, comprising: a second color filter between the first substrate and the second substrate, the second color filter being spaced away from the first color filter; a second pixel defining pattern on a side surface of the second color filter, the second pixel defining pattern being spaced away from the first pixel defining pattern.
Aoyagi as modified by Kuo and Perkins fails to disclose “a second light-emitting element (240) between the second device passivation layer and the second substrate (200), the second light-emitting element overlapping with the second color filter, wherein the second pixel defining pattern is symmetric with the first pixel defining pattern”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Kim. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of performing a dual display function (Para. 5 of Kim).

	Regarding Claim 22
	FIG. 5 of Kuo discloses a side surface of the second pixel defining pattern includes a third side and a fourth side, the fourth side having an inclined angle different from an inclined angle of the third side, and wherein the fourth side of the first pixel defining pattern is surrounded by the first device passivation layer.

Claims 16 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi, Kuo, Perkins and Kim, in view of Nakazawa.
	Regarding Claim 16
	Aoyagi as modified by Kuo, Perkins and Kim discloses Claim 15.

	FIG. 2 of Nakazawa discloses a similar display device, comprising a filling member (99) between the first device passivation layer (95) and the second device passivation layer (12), the filling member surrounding the first pixel defining pattern and the second pixel defining pattern (17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Nakazawa. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of improving brightness evenness (Para. 21 of Nakazawa).

	Regarding Claim 21
	FIG. 2 of Nakazawa discloses the filling member includes an adhesive material.

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi, Kuo and Perkins, in view of Komatsu.
	Regarding Claim 23
	Aoyagi as modified by Kuo and Perkins discloses Claim 11.
Aoyagi as modified by Kuo and Perkins fails to disclose “among the first and second sides of the side surface of the pixel defining pattern, only the second side is surrounded by the second device passivation layer”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Aoyagi, as taught by Komatsu. The ordinary artisan would have been motivated to modify Aoyagi in the above manner for the purpose of improving luminous efficiency and productivity (Para. 8 of Komatsu).

Response to Arguments
Applicant's arguments with respect to Claims 1 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892